Citation Nr: 1106001	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  10-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a heart attack, its resulting treatment, and its 
resulting emotional trauma suffered in May 2007, claimed as due 
to the Department of Veterans Affairs' discontinuance of the 
heart medication, Plavix, in April 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana, that denied the benefit sought on appeal.  
				
The Board notes that although additional medical evidence has 
been received after the December 2009 statement of the case, in 
October 2010 the Veteran waived his right to have this evidence 
reviewed in the first instance by the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002& Supp. 2009).


FINDINGS OF FACT

1.  The Veteran's May 2007 heart attack, the resulting stent 
placement and other treatment, and the resulting emotional trauma 
were neither caused by, nor aggravated by, VA's discontinuance of 
the heart medication, Plavix, in April 2007.  

2.  There is no competent evidence that VA exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in caring for the Veteran.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
heart attack, the resulting stent placement and other treatment, 
and the resulting emotional trauma have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a Veteran suffers an injury or aggravation of an injury as 
a result of VA medical treatment, and the injury or aggravation 
results in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

In order for the disability or death to qualify for compensation 
under 38 U.S.C.A. § 1151, the disability or death must not have 
been the result of the Veteran's willful misconduct, and must 
have been caused by VA hospital care, medical or surgical 
treatment, or examination.  Additionally, the VA hospital care, 
medical or surgical treatment, or examination that proximately 
caused the disability or death, must have been careless, 
negligent, lacked proper skill, or involved an error in judgment, 
or an event that was not reasonably foreseeable.  38 U.S.C.A § 
1151(a).  In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the Veteran's 
condition after such care or treatment.  VA considers each 
involved body part or system separately. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. 
§ 3.361(d)(2)).

Here, the Veteran contends that in April 2007, he received 
negligent treatment at the VAMC in New Orleans, Louisiana where 
he was treated following a 2005 stent placement.  On April 25, 
2007, the Veteran's prescription for the heart medication, 
Plavix, was discontinued, based on the determination that he was 
asymptomatic and that a physical examination was normal.  The 
Veteran contends that he was also discharged from the Cardio 
Clinic at that time, and that no future follow-up appointments 
for him were set.  Thereafter, on May 14, 2007, the Veteran 
sought treatment at the Houma Community Based Outpatient Clinic 
for shortness of breath, according to the treatment note, as well 
as chest pain, according to the Veteran.  An EKG was performed 
and the results were within normal limits.  The treatment note 
shows that the problem was thought to be transient and it was 
considered that the problem had resolved.  

Two days later, on May 16, 2007, the Veteran again presented at 
the Houma facility with chest pains.  He was referred to the 
closest emergency room, which was Terrebonne General Hospital.  
There it was determined that the Veteran was suffering a non-ST 
elevation myocardial infarction and a catheterization and stent 
placement were performed under urgent circumstances.  

The Veteran essentially contends that had his Plavix prescription 
not been discontinued, he would not have suffered the May 2007 
heart attack or the emotional trauma that followed the incident.  
He has emphasized repeatedly throughout the record, that 
following this incident he was immediately placed back on Plavix 
for the indefinite future or life, and he has submitted copies of 
the Plavix prescription he was given on May 18, 2007.  
Additionally, VA treatment records from late May 2007 and June 
2007 confirm the re-issuance of Plavix.  

The Veteran also submitted letters dated in May 2007 from Dr. 
Abel and in June 2007 from Dr. Fail in which the doctors asserted 
that due to the Veteran's particular anatomy and the territory 
covered by the stent, he was at a higher than normal risk for 
subacute thrombosis and Plavix should be prescribed indefinitely.  

As such, there is no dispute that the Veteran should continue 
taking Plavix indefinitely.  However, that conclusion does not 
address the issue of whether compensation under 38 U.S.C.A. 
§ 1151 is warranted.

In analyzing the Veteran's claim, the Board must first address 
the threshold question of whether the Veteran's problems meet the 
criteria for an additional disability under 38 U.S.C.A. § 1151.  

To address this question, the Board obtained an expert medical 
opinion from a cardiologist in October 2010.  After reviewing the 
Veteran's claims file, the cardiologist opined that the Veteran 
did not develop an additional disability because of the 
discontinuation of his Plavix prescription.

However, a reading of the opinion leaves the impression that the 
cardiologist meant that the Veteran's additionally disability was 
simply not caused by VA care, rather than that no additional 
disability was present.  

Nevertheless, the fact that an additional disability is shown is 
but the first criteria that must be met.  The next question that 
must be addressed is whether the Veteran's myocardial infarction 
and subsequent emotional distress were caused by VA medical 
treatment. 
Additionally, it must be shown that its proximate cause was 
either carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination, or was due to an event not reasonably 
foreseeable. 
 
Here, the competent evidence fails to establish any carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in discontinuing the 
Veteran's Plavix prescription in April 2007.  To the contrary, a 
January 2009 VA examiner determined, "[t]here is NO evidence of 
carelessness, negligence, lack of proper skill, error in judgment 
or similar instances of fault of the VA."  (emphasis in 
original).  In explanation, the examiner referred to the updated 
ACC/AHA guidelines for Plavix use.  The examiner noted that the 
guidelines dictate the use of Plavix for one year following a 
drug eluting stent placement and as such, VA's discontinuance of 
the drug after a two-year period in April 2007 was "within the 
standard of care and appropriate, and DOES NOT meet criteria for 
negligence, carelessness, lack of proper skill or error in 
judgment." (emphasis in original).

In addition, an expert medical opinion from a cardiologist was 
obtained in October 2010, such an opinion was received.  The 
cardiologist concluded that "[t]he Veteran did not develop an 
additional disability in the spring of 2007 because of 
discontinuance of his plavix prescription by the VAMC in New 
Orleans, Louisiana," and that there is "no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault by VAMC. The VA physician 
was within the standard of care and appropriate."  In 
explanation, the cardiologist stated that prior to the May 2007 
incident, the Veteran "showed none of the conditions that are 
stated to warrant indefinite or prolonged use of dual therapy 
including the medication plavix (clopidogrel).  Therefore, the 
discontinuation of plavix (clopidogrel) in April of 2007 was 
justified."  The "conditions" referred to in this statement 
include a "complex anatomy like multiple stents, overlapping 
stents, ostial or bifurcation lesions, and suboptimal stent 
results."  The cardiologist further explained that the Veteran's 
hypertension, diabetes mellitus, and low HDL played a significant 
role in the progression of the disease, culminating in the nonST 
myocardial infarction that is a small myocardial infarction in 
May 2007, and he opined that stopping the clopidogrel was not a 
reason for the myocardial infarction.

As noted above, the Veteran has submitted letters from two 
doctors suggesting that he should continue the use of Plavix 
indefinitely, but both of these letters are prospective in their 
focus, meaning that they are looking forward to the future.  
Neither letter addressed whether the decision to discontinue the 
prescription of Plavix was negligent.  The cardiologist in 
October 2010 addressed this fact, explaining that the private 
doctors' recommendations are referring to the patient's present 
condition, not his condition before the second stent, May 2007.

The cardiologist further stated that in his own medical judgment, 
long-term plavix use may now be "justified."  In this vein, the 
Board acknowledges the Veteran's arguments that his placement 
back on Plavix immediately following the incident suggests that 
he should have never been taken off the medication in the first 
place.  However, the medical evidence of record, including the 
letters of Dr. Fail, Dr. Abel, and the October 2010 examiner, 
clarifies that the necessity for the indefinite use of the drug 
is due to the May 2007 incident, not in spite of it.  The 
evidence simply does not support that Plavix should have been 
used as a preventative measure to avoid the May 2007 incident.

The Board has considered the Veteran's arguments that his May 
2007 heart attack, its treatment, and its resulting emotional 
state were caused by a VA's actions in discontinuing Plavix in 
April 2007.  However, he has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical causation.  As such, his lay opinion cannot 
constitute competent medical evidence and lacks probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
 
In conclusion, the evidence does not support that the Veteran's 
myocardial infarction or other related additional disability was 
caused by VA error or negligence.  Because there is no competent 
evidence suggesting a causal relationship between VA treatment 
and the Veteran's current symptomatology, the Board concludes 
that the Veteran does not have an additional disability that was 
caused or aggravated by VA's April 2007 discontinuance of Plavix.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault.  In the absence of any 
such competent evidence, compensation under 38 U.S.C.A § 1151 
must be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in July 2008 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  While the notice provided 
does not include any information concerning the effective date 
that could be assigned should the claim be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision affirms 
the RO's denial, the Veteran is not prejudiced by the failure to 
provide him that further information.  VA has no outstanding duty 
to inform the Veteran that any additional information or evidence 
is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has been afforded the 
opportunity for a personal hearing.  He has been given a VA 
examination and a VHA opinion has been sought.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  

The Board notes that while the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA), VA adjudication of the claim without these records is not 
improper because they are not relevant to the negligence claim 
currently being adjudicated.  See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010) (holding that VA had no duty to request 
a Veteran's Social Security Administration (SSA) records when 
there was no specific allegation that the evidence, reports, or 
evaluations in conjunction with the SSA decision are relevant to 
the current claim).  Specifically, in this case, the facts are 
not in dispute and the Veteran's claim would not be further 
clarified by additional medical treatment records.  Rather, this 
case turns on a medical determination; and, as noted, VA obtained 
a medical opinion to directly address the relevant questions.  
This opinion was thorough and adequate and addressed the 
questions that were asked. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a residual left leg 
disability, claimed as due to treatment rendered by the 
Department of Veterans Affairs for a July 2000 leg fracture, is 
denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


